Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. United States Patent Publication 2015/0100564 (hereinafter “Clark”).
Claim 1:
	Clark discloses:
A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to minimize personally identifiable information (PII) in an electronic document, the method comprising (see paragraphs [0014] and [0015]):
receiving, by an iterative personally identifiable information minimization (IPIIM) engine executing in the data processing system, an electronic document comprising natural language content having a mention of a protected entity (see paragraph [0017]). Clark teaches receiving a corpus of data with natural language content having personal identifiable information and an engine to minimize the PII;
applying, by the IPIIM engine, natural language processing and analytic analysis on the natural language content to obfuscate the mention of the protected entity and thereby generate a first minimized natural language content (see paragraph [0010]). Clark teaches applying the natural language processing on the content to obfuscate the sensitive information;
processing, by a question answering computing system, the first minimized natural language content to generate a first listing of one or more candidate answers and corresponding confidence scores (see paragraph [0022]). Clark teaches processing the first minimized content to generate candidate results with corresponding weights;
determining, by the IPIIM engine, whether or not the first minimized natural language content is sufficiently obfuscated based on the first listing of one or more candidate answers and corresponding confidence scores (see paragraphs [0021] and [0022]). Clark teaches determining whether the results set are obfuscated based on scores and analysis; and
in response to determining that the first minimized natural language content is sufficiently obfuscated, providing the first minimized natural language content as a final minimized natural language content of the electronic document for processing by a requestor computing device (see paragraphs [0021] and [0022]). Clark teaches returning the final desired results based on the analysis.

Claim 2:
	Clark discloses:
The method of claim 1, further comprising, 
in response to determining that the first minimized natural language content is not sufficiently obfuscated, iteratively performing additional minimizations of elements present in the natural language content to increase obfuscation/minimization of elements in the natural language content until a sufficient level of obfuscation is achieved to cause the question answering system to not include a correct identity of the protected entity in the listing of one or more candidate answers with a corresponding confidence score equal to or higher than a predetermined threshold confidence score (see paragraph [0025]). Clark teaches a user may iteratively increase the number of generated subqueries if the search does not yield acceptable results. The query protector returns the generated subqueries which may then be sent to one or more search engines for execution for more acceptable results.

Claim 3:
	Clark discloses:
The method of claim 1, further comprising, in response to determining that the first minimized natural language content is not sufficiently obfuscated (see paragraph [0025]):
performing obfuscation of one or more additional elements of the first minimized natural language content to generate second minimized natural language content (see paragraph [0022] and [0025]). Clark teaches performing obfuscation of additional elements to generate second content. The new subqueries will produce additional elements to be obfuscated in response to the acceptable results;
processing, by the question answering computing system, the second minimized natural language content to generate a second listing of one or more candidate answers and corresponding confidence scores (see paragraphs [0022] and [0025]). Clark teaches processing the second minimized content to generate candidate results with corresponding weights. Clark teaches repeating the process when the results are unacceptable;
determining, by the IPIIM engine, whether or not the second minimized natural language content is sufficiently obfuscated based on the second listing of one or more candidate answers and corresponding confidence scores (see paragraphs [0021], [0022], [0025]). Clark teaches determining whether the results set are obfuscated based on scores and analysis. Clark teaches repeating the process when the results are unacceptable; and
in response to determining that the second minimized natural language content is sufficiently obfuscated, providing the second minimized natural language content as a final minimized natural language content of the electronic document for processing by the requestor computing device (see paragraphs, [0021], [0022] and [0025]). Clark teaches returning the final desired results based on the analysis. Clark teaches repeating the process when the results are unacceptable.

Claim 4:
	Clark discloses:
wherein determining whether or not the first minimized natural language content is sufficiently obfuscated comprises determining whether a correct identity of the protected entity is present in the listing of candidate answers with a corresponding confidence score that is equal to or above a predetermined threshold confidence score (see paragraph [0024]). Clark teaches determining whether a correct identity of the entity is present by calculating the frequency score of the entity.

Claim 5:
	Clark discloses:
receiving a listing of protected entities whose identities are to be protected in content of electronic documents, wherein applying, by the IPIIM engine, natural language processing and analytic analysis on the natural language content to obfuscate the mention of the protected entity and thereby generate the first minimized natural language content comprises identifying mentions in the natural language content that match an entity in the listing of protected entities (see paragraphs [0010] and [0020]-[0022]). Clark teaches receiving a listing of protected entities who identities are to be protects in the document and using natural language processing and analytics to obfuscate the protected entities from the results.

Claim 6:
	Clark discloses:
wherein processing, by the question answering computing system, the first minimized natural language content to generate the first listing of one or more candidate answers and corresponding confidence scores comprises (see paragraph [0022]):
generating a first input question based on the first minimized natural language content (see paragraph [0010]). Clark teaches generating the user inputted question based on the natural language content; and 
processing the first input question by the question answering computing system at least by applying one or more queries to a reference document corpus to generate the first listing of one or more candidate answers (see paragraph [0010]). Clark teaches processing the first input question by applying subqueries to the corpus to generate candidate answers. 

Claim 7:
	Clark discloses:
wherein the requestor computing device is a cognitive computing system that performs operations on the final minimized natural language content without exposing an identity of the protected entity (see paragraph [0037]). Clark teaches performing operations on the final content with exposing the identity such viewing and interacting with results. 

Claim 9:
	Clark discloses:
storing the final minimized natural language content in a minimized electronic document storage for later access or release to requestor computing devices (see paragraph [0037]). Clark teaches storing the final content in the cloud for later use.

Claims 11-17:
	Although Claims 11-17 are computer program product claims, they are interpreted and rejected for the same reasons as Claims 1-7, respectively. 

Claim 20:
	Although Claim 20 is a system claim, it is interpreted and rejected for the same reasons as Claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, in view of Neergaard, United States Patent Publication 2010/0306854 (hereinafter “Clark”).
Claim 8:
	Clark discloses:
wherein the operation performed by the cognitive computing system operates on the natural language content of the electronic document (see paragraph [0018]). Clark teaches operation performed on natural language content of the electronic document.
	
Clark fails to expressly disclose the cognitive computing system  is one of an application for development or a debugging application. 

	Neergaard discloses:
wherein the operation performed by the cognitive computing system is one of an application development operation for developing an application or a debugging operation for debugging an application that operates on the natural language content of the electronic document (see paragraph [0041]). Neergaard teaches the operation performed by the cognitive computing system is one of an application development for developing an application.

 Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Clark to include the cognitive system being an application development operation for the purpose of efficiently securing the privacy policies of an organization, as taught by Neergaard. 

Claim 18:
	Although Claim 18 is a computer program product claim, it is interpreted and rejected for the same reasons as Claim 8. 

Claim 10:
	Clark fails to expressly disclose the cognitive computing system performs application development operations on the final results that include obfuscated data. 

	Neergaard discloses:
wherein the requestor computing device comprises a cognitive decision support system that performs operations for generating a decision support output (see paragraph [0041]), and wherein the requestor computing device performs, in an application development environment of the requestor computing system, an application development operation for developing an application of the cognitive decision support system based on processing of the final minimized natural language content of the minimized electronic document by the cognitive decision support system (see paragraph [0041]), without exposing the identity of the protected entity to the application development environment (see paragraph [0041]). Neergaard teaches the operation performed by the cognitive computing system such as generating a collection of obfuscated data which is accessible to a development environment in which a developer is able to develop and test programs using the obfuscated data.

 Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Clark to include performing application development operations on the final results that include obfuscated data for the purpose of efficiently securing the privacy policies of an organization by testing programs and developing using the obfuscated data, as taught by Neergaard. 

Claim 19:
	Although Claim 19 is a computer program product claim, it is interpreted and rejected for the same reasons as Claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        6/4/22